
	

113 HR 1929 IH: Enhancing Employment and Training Through Education Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1929
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Ms. DelBene
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to carry out
		  pilot projects to reduce dependency and increase work effort in the
		  supplemental nutrition assistance program.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Employment and Training
			 Through Education Act of 2013.
		2.Pilot projects to
			 reduce dependency and increase work effort in the supplemental nutrition
			 assistance programSection 17
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at
			 the end the following:
			
				(l)Pilot projects
				To reduce dependency and increase work effort in the supplemental nutrition
				assistance program
					(1)In
				generalThe Secretary shall carry out, under such terms and
				conditions as the Secretary considers to be appropriate, pilot projects to
				identify best practices for employment and training programs under this Act to
				raise the number of work registrants who obtain unsubsidized employment,
				increase their earned income, and reduce their reliance on public assistance,
				including but not limited to the supplemental nutrition assistance
				program.
					(2)Selection
				criteriaPilot projects shall be selected based on criteria the
				Secretary establishes, that shall include—
						(A)enhancing existing
				employment and training programs in the State;
						(B)agreeing to
				participate in the evaluation described in paragraph (3), including making
				available data on participants’ employment activities and post-participation
				employment, earnings, and public benefit receipt;
						(C)collaborating with
				the State workforce board and other job training programs in the State and
				local area;
						(D)the extent to
				which the pilot project’s components can be easily replicated by other States
				or political subdivisions; and
						(E)such additional
				criteria that ensure that the pilot projects—
							(i)target a variety
				of populations of work registrants, including childless adults, parents, and
				individuals with low skills or limited work experience;
							(ii)are selected from
				a range of existing employment and training programs including programs that
				provide—
								(I)section 20
				workfare;
								(II)skills
				development for work registrants with limited employment history;
								(III)post-employment
				support services necessary for maintaining employment; and
								(IV)education leading
				to a recognized postsecondary credential, registered apprenticeship, or
				secondary school diploma or its equivalent;
								(iii)are located in a
				range of geographic areas, including rural, urban, and Indian reservations;
				and
							(iv)include
				participants who are exempt and not exempt under section (6)(d)(2).
							(3)EvaluationThe
				Secretary shall provide for an independent evaluation of projects selected
				under this subsection to measure the impact of the pilot projects on the
				ability of each pilot project target population to find and retain employment
				that leads to increased household income and reduced dependency, compared to
				what would have occurred in the absence of the pilot project.
					(4)Report to
				congressBy September 30, 2017, the Secretary shall submit, to
				the Committee on Agriculture of the House of Representatives and the Committee
				on Agriculture, Nutrition, and Forestry of the Senate, a report that includes a
				description of—
						(A)the results of
				each pilot project, including an evaluation of the impact of the project on the
				employment, income, and public benefit receipt of the targeted population of
				work registrants;
						(B)the Federal,
				State, and other costs of each pilot project;
						(C)the planned
				dissemination of the reports’ findings with State agencies; and
						(D)the steps and
				funding necessary to incorporate components of pilot projects that demonstrate
				increased employment and earnings into State employment and training
				programs.
						(5)FundingFrom
				amounts made available under section 18(a)(1), the Secretary shall make
				$10,000,000 available for each of the fiscal years 2014, 2015, and 2016 to
				carry out this subsection. Such amounts shall remain available until
				expended.
					(6)Use of
				funds
						(A)Funds provided
				under this subsection for pilot projects shall be used only for—
							(i)pilot projects
				that comply with the provisions of this Act;
							(ii)the costs and
				administration of the pilot projects;
							(iii)the costs
				incurred in providing information and data to the independent evaluation under
				paragraph (3); and
							(iv)the costs of the
				evaluation under paragraph (3).
							(B)Funds made
				available under this subsection may not be used to supplant non-Federal funds
				used for existing employment and training
				activities.
						.
		
